Regency Energy Partners Increases Cash Distribution by 6% DALLAS, July 25, 2008 – Regency Energy Partners LP (Nasdaq: RGNC), (“Regency” or the “Partnership”), announced today a cash distribution of 44.5 cents per outstanding common and subordinated unit for the second quarter ended June 30, 2008. This represents a 6% increase over the previous quarter and a 17% increase over the second quarter 2007. This distribution is equivalent to $1.78 on an annual basis and will be paid on August 14, 2008, to unitholders of record at the close of business on August 7, 2008. Regency will hold a quarterly conference call to discuss second-quarter 2008 results on Monday, August 11, 2008, at 10 a.m. Central Time (11 a.m. Eastern Time). The dial-in number for the call is 1-888-396-2384 in the United States, or +1-617-847-8711 outside the United States, pass code 35988522. A live webcast of the call can be accessed on the investor information page of Regency Energy Partners’ Web site at www.regencyenergy.com.
